          Case 1:19-cv-05121-WHP Document 75 Filed 05/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAHUL MANCHANDA,


                              Plaintiff,
                                                                              Index No. 1:19-cv-05121


                              -against-
                                                                            NOTICE OF APPEARANCE
NAVIENT STUDENT LOANS & EDUCATIONAL
CREDIT MANAGEMENT CORPORATION
(“ECMC”),


                            Defendants.

----------------------------------------------------------------------- X

         PLEASE TAKE NOTICE that FAZZIO LAW OFFICES hereby appears in the above-
captioned action on behalf of Plaintiff RAHUL MANCHANDA and demands that all papers in
this action be served upon the undersigned at the address stated below:

        5 Marine View Plaza, Ste. 218
        Hoboken, NJ 07030
        Phone: (201) 529-8024
        Fax: (201) 529-8011
        Email: jfazzio@fazziolaw.com

DATED:           May 25, 2021
                 New York, New York
                                                             FAZZIO LAW OFFICES

                                                             /s/ John P. Fazzio, Esq.
                                                             JOHN P. FAZZIO ESQ. (1752)
                                                             305 Broadway, 7th Floor
                                                             New York, NY 10007
                                                             Phone: (201) 529-8024
                                                             Fax: (201) 529-8011
                                                             Email: jfazzio@fazziolaw.com

                                                             Attorneys for Plaintiff
                                                             Rahul Manchanda
